DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status:
	Claims 1-2, 4-10, 12-15, 22 and 25-27 are pending.
	Claims 3, 11, 16-21 and 23-24 are cancelled.
	Claims 1, 10, 22 and 25-26 are amended.
	Claims 1-2, 4-10, 12-15, 22 and 25-27 are being examined as follow:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Whitney et al (US7989740B2 previously cited), in view of HORSMA (US4314145 previously cited).
	Regarding claim 1, Whitney discloses a voltage-leveled self-regulating heater cable (heater cable #100, fig.1) comprising: 
	a conductor (electrode #102, fig.1);
a core (insulation layer #104, fig.1) that encapsulates the conductor (electrode #102, fig.1),
	an additional conductor (another electrode #102, fig.1);
the other insulation layer #104, fig.1) that encapsulates the additional conductor (another electrode #102, fig.1),
	a conductive material (heating element #106, fig.1) positioned in physical contact with the core (insulation layer #104, fig.1) and the additional core (the other insulation layer #104, fig.1), the conductive material (heating element #106, fig.1) in physical contact with only a portion (refer to “electrode 3” coverage on the surface of the core and the additional core, fig.6) of an outer surface of the core (insulation layer #104, fig.1) and an additional outer surface of the additional core (the other insulation layer #104, fig.1);
the conductive material (heating element #106, fig.1) is wrapped around the core (one of the #102, fig.1) and the additional core (the other of the #104, fig.1); the portion of the outer surface (one of the #104 outer surface, fig.1) and the additional outer surface (the other of the #104 outer surface, fig.1) in physical contact with the conductive material (heating element #106, fig.1) is adjusted to change a power output of the heater cable [refer to Whitney Col 3 line 64 – Col 4 line 3 cited: “…This may be important when more resistance wire is desired per zone. Different combinations of spacing pitch of the wrapping of heating elements give different resistances and power output of the heating cable depending on applied voltages…”].

    PNG
    media_image1.png
    314
    710
    media_image1.png
    Greyscale

Whitney does not disclose the core comprising a positive temperature coefficient material; the additional core comprising an additional positive temperature coefficient material; and a conductive material positioned in electrical contact with the core and the additional core, the conductive material in electrical contact with only a portion of an outer surface of the core and an additional outer surface of the additional core.
HORSMA discloses the core (PTC element 5, fig.6) comprising a positive temperature coefficient material (refer to the term “PTC” in PTC element 5, fig.6); 
	an additional core (PTC element 6, fig.6) that encapsulates the additional conductor (electrode 2, fig.6), the additional core (PTC element 6, fig.6) comprising an additional positive temperature coefficient material (refer to the term “PTC” in PTC element 6, fig.6); and 
	a conductive material (electrode 3, fig.6) positioned in physical and electrical contact with the core (PTC element 5, fig.6) and the additional core (PTC element 6, fig.6), the conductive material (electrode 3, fig.6) in physical and electrical contact with only a portion (refer to “electrode 3” coverage on the surface of the core and the additional core, fig.6) of an outer surface of the core (PTC element 5, fig.6) and an additional outer surface of the additional core (PTC element 6, fig.6).

    PNG
    media_image2.png
    552
    554
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitney’s heater cable with the core comprising a positive temperature coefficient material; the additional core comprising an additional positive temperature coefficient material; and a conductive material positioned in electrical contact with the core and the additional core, the conductive material in electrical contact with only a portion of an outer surface of the core and an additional outer surface of the additional core, as taught by Horsma, in order to provide the self-regulating benefit of the PTC element. 

Regarding claim 5, the modification of HORSMA and Whitney discloses substantially all features set forth in claim 1, Whitney does not disclose including a web extending between the core and the additional core.
HORSMA further discloses a web that can selectively electrically active or inactive based on temperature extending between the first core and the second core (refer to HORSMA FIG. 4 annotated below) (it is noted: The web is made out of PTC materials, it is well known in the art of heating and temperature sensing, the PTC materials is electrically active within a certain temperature range and electrically inactive outside a certain temperature range) (refer to HORSMA Col 1, line 13-30).

    PNG
    media_image3.png
    474
    544
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitney heater cable with a web extending between the core and the additional core, as taught by HORSMA, in order to provide a wide heated surface while increase the RI zone area generate a larger heat zone, and able to control electrically active or inactive, doing so would increase the utility of such cable. 

Regarding claim 6, the modification of HORSMA and Whitney discloses substantially all features set forth in claim 5, Whitney does not disclose the web is electrically active.
HORSMA further discloses a web that can selectively electrically active or inactive based on temperature extending between the first core and the second core (refer to HORSMA FIG. 4 annotated below).  (it is noted: The web is made out of PTC materials, it is well known in the art of heating and temperature sensing, the PTC materials is electrically active within a certain temperature range and electrically inactive outside a certain temperature range) (refer to HORSMA Col 1, line 13-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitney heater cable with a web extending between the core and the additional core, as taught by HORSMA, in order to provide a wide heated surface while increase the RI zone area generate a larger heat zone, and able to control electrically active or inactive, doing so would increase the utility of such cable. 

Regarding claim 7, the modification of HORSMA and Whitney discloses substantially all features set forth in claim 5, Whitney does not disclose the web is electrically inactive.
HORSMA further discloses a web that can selectively electrically active or inactive based on temperature extending between the first core and the second core (refer to HORSMA FIG. 4 annotated below).  (it is noted: The web is made out of PTC materials, it is well known in the art of heating and temperature sensing, the PTC materials is electrically active within a certain temperature range and electrically inactive outside a certain temperature range) (refer to HORSMA Col 1, line 13-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitney’s heater cable with a web extending between the core and the additional core, as taught by HORSMA, in order to provide a wide heated surface while increase the RI zone area generate a larger heat 

Regarding claim 8, the modification of HORSMA and Whitney discloses substantially all features set forth in claim 1, Whitney further discloses wherein the core (insulation layer #104, fig.1) physically contacts the additional core (the other insulation layer #104, fig.1).

	Regarding claim 9, the modification of HORSMA and Whitney discloses substantially all features set forth in claim 1, Whitney further discloses the conductive material (heating element #106, fig.1) comprises an electrically conductive wire (heating element #106, fig.1) that is wrapped around at least a portion of the core (one of the #102, fig.1).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Whitney et al (US7989740B2 previously cited), in view of HORSMA (US4314145 previously cited) and further in view of Niibe (US4149066 newly cited).
Regarding claim 2, the modification of HORSMA and Whitney discloses substantially all features set forth in claim 1, Whitney further discloses a second conductive wire (resistance wire 202-2, fig. 2C) in contact with the outer surface of the core (insulating core 204, fig. 2C) and in contact with at least a portion of the conductive material (resistance wire 202-1, fig.2C).

    PNG
    media_image4.png
    264
    279
    media_image4.png
    Greyscale

HORSMA or Whitney do not disclose a conductive ink in contact with the outer surface of the core and in contact with at least a portion of the conductive material.
Niibe discloses that using conductive ink as electrode [refer Niibe Col 4 line 26-28, cited: “… the electrodes 5 and 5' are printed with highly conductive paint of silver powder and the like…”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitney’s heater cable with the use of conductive ink to replace electrodes, as taught by Niibe, in order to provide a more flexible heater (refer to the title). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Whitney et al (US7989740B2 previously cited), in view of HORSMA (US4314145 previously cited), further in view of Gale et al (US4348584 newly cited) further in view of Niibe (US4149066 newly cited).
Regarding claim 4, the modification of HORSMA and Whitney discloses substantially all features set forth in claim 1, HORSMA or Whitney do not disclose a first conductive ink portion extending lengthwise along the core; and a second conductive ink portion extending lengthwise along the additional core.
Gale discloses an electrode (one of the copper conductors #1a, fig.1A) extending lengthwise along the core (one of the cores #1, fig.1A); and a second electrode (the other copper conductor #1a, fig.1A) extending lengthwise along the additional core (the other core #1, fig.1A).

    PNG
    media_image5.png
    430
    434
    media_image5.png
    Greyscale

Niibe discloses that using conductive ink as electrode [refer Niibe Col 4 line 26-28, cited: “… the electrodes 5 and 5' are printed with highly conductive paint of silver powder and the like…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitney’s heater cable with an electrode extending lengthwise along the core; and a second electrode extending lengthwise along the additional core, as taught by Gale, in order to increase the flexibility of the heater (refer to abstract)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitney’s heater cable containing PTC elements with the teaching of using conductive ink as conductive material, as taught by Niibe, in order to increase the flexibility of the heater (refer to the title).

Claims 10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over HORSMA (US4314145 previously cited), in view of Whitney et al (US7989740B2 previously cited), further in view of Gale et al (US4348584 newly cited) further in view of Niibe (US4149066 newly cited).
Regarding claim 10, HORSMA discloses a voltage-leveled self-regulating heater cable (Refer to HORSMA’s title “Electrical devices containing PTC elements”, and fig.6) comprising: 
	a first conductor (electrode 1, fig.6); 
PTC element 5, fig.6) that encapsulates the first conductor (electrode 1, fig.6), the first core (PTC element 5, fig.6) comprising a first positive temperature coefficient material (refer to the term “PTC” in PTC element 5, fig.6); 
	a second conductor (electrode 2, fig.6); 
	a second core (PTC element 6, fig.6) that encapsulates the second conductor (electrode 2, fig.6), the second core (electrode 2, fig.6) comprising positive temperature coefficient material (refer to the term “PTC” in PTC element 6, fig.6); 
	a conductive material (electrode 3, fig.6) in contact with outer surfaces of the first core (PTC element 6, fig.6) and the second core (PTC element 5, fig.6), wherein the conductive material (electrode 3, fig.6) electrically couples the first core (PTC element 6, fig.6) to the second core (PTC element 5, fig.6), wherein the conductive material (electrode 3, fig.6) is selected from the group consisting essentially of: metal [refer to HORSMA Col 7 line 36-39 cited: “…the electrode is long, it is preferable to use electrodes of copper, aluminum or another metal having a suitably low resistivity…”] and conductive ink.

    PNG
    media_image2.png
    552
    554
    media_image2.png
    Greyscale

HORSMA does not discloses a conductive material in contact with and wrapped around outer surfaces of the first core and the second core and wherein the conductive material electrically couples the first core to the second core, and wherein a wrapping density of the conductive material around the outer determines a power output of the heater cable; and a second conductive ink comprising a first conductive ink portion printed lengthwise along a first portion of the first core, and second conductive ink portion printed lengthwise along a second portion of the second core, wherein the conductive material is in physical contact with the first conductive ink portion and the second conductive ink portion.
	Whitney discloses a conductive material (heating element #106, fig.1) in contact with and wrapped around outer surfaces of the first core (one of the bus wires #102, fig.1) and the second core (the other of the bus wires #102, fig.1), and wherein a wrapping density of the conductive material (heating element #106, fig.1) around the outer surface determines a power output of the heater cable [refer to Whitney Col 3 line 64 – Col 4 line 3 cited: “…This may be important when more resistance wire is desired per zone. Different combinations of spacing pitch of the wrapping of heating elements give different resistances and power output of the heating cable depending on applied voltages…”].

    PNG
    media_image1.png
    314
    710
    media_image1.png
    Greyscale

Gale discloses an electrode (one of the copper conductors #1a, fig.1A) extending lengthwise along the core (one of the cores #1, fig.1A); and a second electrode (the other copper conductor #1a, fig.1A) extending lengthwise along the additional core (the other core #1, fig.1A).

    PNG
    media_image5.png
    430
    434
    media_image5.png
    Greyscale

Niibe discloses that using conductive ink as electrode [refer Niibe Col 4 line 26-28, cited: “… the electrodes 5 and 5' are printed with highly conductive paint of silver powder and the like…”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HORSMA “electrode 3” with a wrapping density of the conductive material around the outer surface /the portion of the outer surface and the additional outer surface in contact with the conductive material/ the percentage of contact between conductive material and the cores’ surfaces; determines a power output of the heater cable, as taught by Whitney, in order to provide different power output with different spacing pitch of wrapping (refer to Whitney Col 3 line 64 – Col 4 line 3 cited: “…This may be important when more resistance wire is desired per zone. Different combinations of spacing pitch of the wrapping of heating elements give different resistances and power output of the heating cable depending on applied voltages…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HORSMA heater cable with an electrode extending lengthwise along the core; and a second electrode extending lengthwise along the additional core, as taught by Gale, in order to increase the flexibility of the heater (refer to abstract)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HORSMA heater cable containing PTC elements with the teaching of using conductive ink as conductive material, as taught by Niibe, in order to increase the flexibility of the heater (refer to the title).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified HORSMA heater cable with the conductive material is in physical contact with the first conductive ink portion and the second conductive ink portion, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Such that to provide a more simplistic structure for the modified heater cable production, since the conductive material already wrapped around the two cores to avoid the contact would increase the complexity of the manufacturing process, and also since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with HORSMA’s teaching.

Regarding claim 13, the modification of HORSMA, Whitney, Gale and Niibe discloses substantially all features set forth in claim 10, HORSMA in Fig.6 or Whitney do not disclose web interposed between the first core and the second core, the web connecting the first core to the second core.
However another embodiment of HORSMA Fig. 4 discloses a web (refer to “web” annotated in fig. 4) that can selectively electrically active or inactive based on temperature extending between the first core (PTC element 5, fig.4) and the second core (PTC element 5 on electrode 2, fig. 4) (refer to HORSMA FIG. 4 annotated below) (it is noted: The web is made out of PTC materials, It is well known in the art of heating and temperature sensing, the PTC materials is electrically active within a certain temperature range and electrically inactive outside a certain temperature range) (refer to HORSMA Col 1, line 13-30).

    PNG
    media_image3.png
    474
    544
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HORSMA heater cable with a web extending between the core and the additional core, as taught by HORSMA embodiment fig.4, in order to provide a wide heated surface while increase the RI zone area generate a larger heat zone, and able to control electrically active or inactive, doing so would increase the utility of such cable. 

Regarding claim 14, the modification of HORSMA, Whitney Gale and Niibe discloses substantially all features set forth in claim 13, HORSMA in Fig.6 and Whitney do not disclose the web is electrically active.
However another embodiment of HORSMA Fig. 4 discloses a web (refer to “web” annotated in fig. 4) that can selectively electrically active or inactive based on temperature extending between the first core (PTC element 5, fig.4) and the second core (PTC element 5 on electrode 2, fig. 4) (refer to HORSMA FIG. 4 annotated below) (it is noted: The web is made out of PTC materials, It is well known in the art of heating and temperature sensing, the PTC materials is electrically active within a certain temperature range and electrically inactive outside a certain temperature range) (refer to HORSMA Col 1, line 13-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HORSMA heater cable with a web extending between the core and the additional core, as taught by HORSMA embodiment fig.4, in order to provide a wide heated surface while increase the RI zone area generate a larger heat zone, and able to control electrically active or inactive, doing so would increase the utility of such cable. 

Regarding claim 15, the modification of HORSMA, Whitney Gale and Niibe discloses substantially all features set forth in claim 13, HORSMA in Fig.6 and Whitney do not disclose the web is electrically inactive.
However another embodiment of HORSMA Fig. 4 discloses a web (refer to “web” annotated in fig. 4) that can selectively electrically active or inactive based on temperature extending between the first core (PTC element 5, fig.4) and the second core PTC element 5 on electrode 2, fig. 4) (refer to HORSMA FIG. 4 annotated below) (it is noted: The web is made out of PTC materials, It is well known in the art of heating and temperature sensing, the PTC materials is electrically active within a certain temperature range and electrically inactive outside a certain temperature range) (refer to HORSMA Col 1, line 13-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HORSMA heater cable with a web extending between the core and the additional core, as taught by HORSMA embodiment fig.4, in order to provide a wide heated surface while increase the RI zone area generate a larger heat zone, and able to control electrically active or inactive, doing so would increase the utility of such cable. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over HORSMA (US4314145 previously cited), in view of Whitney et al (US7989740B2 previously cited), further in view of Gale et al (US4348584 newly cited), further in view of Niibe (US4149066 newly cited) and further in view of KOCHMAN et al (US6958463B1 previously cited).
Regarding claim 12, the modification of HORSMA, Whitney, Gale and Niibe discloses substantially all features set forth in claim 10, HORSMA, Whitney, Gale or Niibe do not disclose the conductive material comprises electrically conductive metal foil that encircles the first and second cores.
KOCHMAN8463 discloses the conductive material comprises electrically conductive metal foil (#2, metal sheath (mesh or foil) covering) that encircles the first (#8, PTC temperature sensing means) and second cores (#5, heating mean). (refer to KOCHMAN8463 Col 4 line 59-64, cited: “… The term "conductive means" or "conductor" described in this invention shall mean at least one of the following electrically conductive materials: metal wires, metal mesh or metal foil, electrically conductive textile fibers, electrically conductive polymers and other conductive materials, suitable for the purpose of this invention…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HORSMA heater cable containing PTC elements with the teaching of using metal foil as conductive material, as taught by KOCHMAN8463, in order to increase the tightness of the devices, the contact surface between the PTC elements and the metal foil, and a wider contact surface.

Claims 22 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over HORSMA (US4314145 previously cited), in view of Whitney et al (US7989740B2 previously cited) and further in view of Niibe (US4149066 newly cited).
	Regarding claim 22, HORSMA discloses a heater cable (Refer to HORSMA’s title “Electrical devices containing PTC elements”, and fig.6) comprising: 
	a first core (PTC element 5, fig.6) comprising first positive temperature coefficient material (refer to the term “PTC” in PTC element 5, fig.6); 
	a second core (PTC element 6, fig.6) comprising second positive temperature coefficient material (refer to the term “PTC” in PTC element 6, fig.6); and 
	a conductive material (electrode 3, fig.6) placed in physical and electrical contact with a first surface of the first core (PTC element 5, fig.6) and a second surface of the second core (PTC element 6, fig.6), the conductive material (electrode 3, fig.6) in physical and electrical contact with a percentage (refer to “electrode 3” coverage on the surface of the core and the additional core, fig.6) of the first surface of the first core (PTC element 5, fig.6) and the second surface of the second core (PTC element 6, fig.6), the percentage being less than 100 percent (refer to “electrode 3” coverage on the surface of the core and the additional core which is less than 100 percent, fig.6) and determining a power output of the heater cable (Refer to HORSMA’s title “Electrical devices containing PTC elements”, and fig.6).
	

    PNG
    media_image2.png
    552
    554
    media_image2.png
    Greyscale

	HORSMA does not disclose a conductive material in the form of conductive foil or conductive ink; percentage is determining a power output of the heater cable; such that the heater cable has a first power output when the percentage is a first percentage and the heater cable has a second higher power output when the percentage is a second percentage larger than the first percentage.
	Whitney discloses percentage determines a power output of the heater cable; such that the heater cable has a first power output when the percentage is a first percentage and the heater cable has a second higher power output when the percentage is a second percentage larger than the first percentage [refer to Whitney Col 3 line 64 – This may be important when more resistance wire is desired per zone. Different combinations of spacing pitch of the wrapping of heating elements give different resistances and power output of the heating cable depending on applied voltages…”] (Examiner’s note: it is well known to a person skilled in the art that the more resistance wire wrapped around per zone the higher the power output of the heater cable, such teaching is equal to “an amount of resistance wire wraps has a power output, the greater the amount of resistance wire wraps has a greater power out”, since the amount of wraps is also equal to percentage of physical and electrical contact between the cores and resistance wire).
Niibe discloses that using conductive ink as electrode [refer Niibe Col 4 line 26-28, cited: “… the electrodes 5 and 5' are printed with highly conductive paint of silver powder and the like…”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HORSMA “electrode 3” with the percentage being less than 100 percent and determining a power output of the heater cable such that the heater cable has a first power output when the percentage is a first percentage and the heater cable has a second higher power output when the percentage is a second percentage larger than the first percentage, as taught by Whitney, in order to provide different power output with different spacing pitch of wrapping (refer to Whitney Col 3 line 64 – Col 4 line 3 cited: “…This may be important when more resistance wire is desired per zone. Different combinations of spacing pitch of the wrapping of heating elements give different resistances and power output of the heating cable depending on applied voltages…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HORSMA heater cable containing refer to the title).

Regarding claim 25, the modification of HORSMA, Whitney and Niibe discloses substantially all features set forth in claim 22, HORSMA in Fig.6 does not discloses an electrically active web extending between the first core and the second core.
However another embodiment of HORSMA in Fig. 4 discloses a web that can selectively electrically active or inactive based on temperature extending between the first core and the second core (refer to HORSMA FIG. 4 annotated below) (it is noted: The web is made out of PTC materials, It is well known in the art of heating and temperature sensing, the PTC materials is electrically active within a certain temperature range and electrically inactive outside a certain temperature range) (refer to HORSMA Col 1, line 13-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HORSMA heater cable with a web extending between the core and the additional core, as taught by HORSMA embodiment fig.4, in order to provide a wide heated surface while increase the RI zone area generate a larger heat zone, and able to control electrically active or inactive, doing so would increase the utility of such cable. 

Regarding claim 26, the modification of HORSMA, Whitney and Niibe discloses substantially all features set forth in claim 22, HORSMA in Fig.6 does not discloses an electrically inactive web extending between the first core and the second core.
However another embodiment of HORSMA in Fig. 4 discloses a web that can selectively electrically active or inactive based on temperature extending between the first core and the second core (refer to HORSMA FIG. 4 annotated below) (it is noted: The web is made out of PTC materials, It is well known in the art of heating and temperature sensing, the PTC materials is electrically active within a certain temperature range and electrically inactive outside a certain temperature range) (refer to HORSMA Col 1, line 13-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HORSMA heater cable with a web extending between the core and the additional core, as taught by HORSMA embodiment fig.4, in order to provide a wide heated surface while increase the RI zone area generate a larger heat zone, and able to control electrically active or inactive, doing so would increase the utility of such cable. 

Regarding claim 27, the modification of HORSMA, Whitney and Niibe discloses substantially all features set forth in claim 22, HORSMA further discloses wherein the first core (PTC element 5, fig.6) encapsulates a first conductor (electrode 1, fig.6), wherein the second core (PTC element 6, fig.6) encapsulates a second conductor (electrode 2, fig.6), and wherein the heater cable comprises a voltage leveled self-regulating heater cable (Refer to HORSMA title “Electrical devices containing PTC elements”) (refer to HORSMA FIG. 6 shown).



Response to Amendment
With respect to the Rejection 112b: the applicant’s amendment filed on August 25th 2021 that overcame the Rejection 112b in the previous office action. However, the newly amended claim has raised another issue of 112b Rejection.
Response to Argument
Applicant's arguments filed August 25th 2021 have been fully considered:
The applicants argue: “…Claim 1 stands rejected under 35 U.S.C. § 102 as being anticipated by U.S. Patent No. 4,314,145 to Horsma et al. Claim 1 stands further rejected under 35 U.S.C. § 103 as being obvious in view of Horsma in view of U.S. Patent No. 7,989,740 to Whitney. The rejection of amended independent claim 1 should be withdrawn because the cited references do not disclose or suggest every claim element. In order for a claim to be anticipated under 35 U.S.C. § 102, a single prior art reference must show all of the recited limitations arranged or combined in the same way as recited in the claim. Net MoneyIN, Inc. v. Verisign, Inc., 545 F.3d 1359, 1371 (Fed. Cir. 2008). Additionally, to support a primafacie case of obviousness under 35 U.S.C. § 103(a), an examiner must establish "a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference." MPEP § 2143(A) (citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)). Thus, Applicant needs only identify a single element of the claimed invention not included in the prior art to overcome the rejections…”, Remark Page 1-2. 
The examiner's response: The applicant's arguments above are persuasive because the amendment has clarified the 112b rejection and therefore overcome the 102 rejection. 

	It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Whitney discloses a voltage-leveled self-regulating heater cable (heater cable #100, fig.1) comprising: 
	a conductor (electrode #102, fig.1);
a core (insulation layer #104, fig.1) that encapsulates the conductor (electrode #102, fig.1),
	an additional conductor (another electrode #102, fig.1);
	an additional core (the other insulation layer #104, fig.1) that encapsulates the additional conductor (another electrode #102, fig.1),
	a conductive material (heating element #106, fig.1) positioned in physical contact with the core (insulation layer #104, fig.1) and the additional core (the other insulation layer #104, fig.1), the conductive material (heating element #106, fig.1) in physical contact with only a portion (refer to “electrode 3” coverage on the surface of the core and the additional core, fig.6) of an outer surface of the core (insulation layer #104, fig.1) and an additional outer surface of the additional core (the other insulation layer #104, fig.1);
the conductive material (heating element #106, fig.1) is wrapped around the core (one of the #102, fig.1) and the additional core (the other of the #104, fig.1); the portion of the outer surface (one of the #104 outer surface, fig.1) and the additional outer surface (the other of the #104 outer surface, fig.1) in physical contact with the conductive material (heating element #106, fig.1) is adjusted to change a power output of the heater cable [refer to Whitney Col This may be important when more resistance wire is desired per zone. Different combinations of spacing pitch of the wrapping of heating elements give different resistances and power output of the heating cable depending on applied voltages…”],
and Horsma discloses the core (PTC element 5, fig.6) comprising a positive temperature coefficient material (refer to the term “PTC” in PTC element 5, fig.6); 
	an additional core (PTC element 6, fig.6) that encapsulates the additional conductor (electrode 2, fig.6), the additional core (PTC element 6, fig.6) comprising an additional positive temperature coefficient material (refer to the term “PTC” in PTC element 6, fig.6); and 
	a conductive material (electrode 3, fig.6) positioned in physical and electrical contact with the core (PTC element 5, fig.6) and the additional core (PTC element 6, fig.6), the conductive material (electrode 3, fig.6) in physical and electrical contact with only a portion (refer to “electrode 3” coverage on the surface of the core and the additional core, fig.6) of an outer surface of the core (PTC element 5, fig.6) and an additional outer surface of the additional core (PTC element 6, fig.6).

The applicants argue: “… Here, neither Horsma nor Whitney, alone or in combination, discloses or teaches "wherein the portion of the outer surface and the additional outer surface in physical and electrical contact with the conductive material is adjusted to change a power output of the heater cable," as specified by amended claim 1. 
More specifically, Horsma teaches a heater/temperature sensor cable having two electrodes 1, 2 surrounded by positive temperature coefficient (PTC) elements 5, 6, and a third metal electrode 3 running the length of the device and contacting the two PTC-surrounded electrodes 1, 2. Horsma, Figure 6; col. 10, lines 13-23. As conceded by the Office (see Office Action, pg. 18), Horsma is silent as to how a certain portion of a conductive material around PTC elements 5, 6 could affect power output of the heater cable. Thus, Horsma fails to teach or suggest how a portion of the electrodes 1, 2 in physical and electrical contact with the third electrode 3 can be "adjusted to change a power output of the heater cable," as specified by claim 1. 
Whitney does not cure the deficiencies of Horsma. In particular, Whitney does not teach a portion of the conductive material in physical and electrical contact with the core being adjusted to change the power output. Instead, Whitney teaches wrapping a resistance wire (heating element 106) around an insulation layer 104. The heating element 106 has no electrical contact with the insulation layer 104 but, rather, electrically contacts internal bus wires 102 at exposed nodes 110 (i.e., breaks in the insulation layer 104). Thus, while Whitney teaches adjusting a wrapping density of the resistance wire around the insulation layer 104, this in no way affects the portion of resistance wire in electrical contact with the bus wires 102 but, rather, is only meant to extend a total length of resistance wire between nodes 110 (i.e., to add more resistance wire per zone between nodes 110). Whitney, col. 3, line 64 to col. 4, line 4. In other words, Whitney does not teach adjusting how much resistance wire is in electrical contact with the nodes 110 in order to adjust a power output. Thus, Whitney does not teach a portion of conductive material in physical and electrical contact with the core being adjusted to change the power output. As a result, the teachings of Whitney would not motivate one skilled in the art to modify the cable of Horsma to change a portion of the electrodes 1, 2 in physical and electrical contact with the third electrode 3 to adjust a power output of the cable, as specified by claim 1…”, Remark Page 2-3.
The examiner's response: The applicant's arguments above are mooted in view of the new ground of rejection.

The applicants argue: “…Claim 10 stands rejected under 35 U.S.C. § 103 as being obvious in view of Horsma and Whitney. The rejection of independent claim 10 should be withdrawn because the cited references do not disclose or suggest every claim element. For example, the combination of references fails to teach "a conductive material in contact with and wrapped around outer surfaces of the first core and the second core [and] a second conductive ink comprising a first conductive ink portion printed lengthwise along a first portion of the first core, and a second conductive ink portion printed lengthwise along a second portion of the second core, wherein the conductive material is in physical contact with the first conductive ink portion and the second conductive ink portion," as specified by amended claim 10. 
First, the Office concedes that Horsma and Whitney fail to disclose or teach a conductive ink. Office Action, pgs. 10, 25. However, the Office introduces U.S. Patent No. 6,958,463 to Kochman et al., alleging that Kochman teaches that conductive ink can replace conductive fibers, and that it would have been obvious to modify the cable of Horsma with conductive ink, "as taught by Kochman, in order to provide a reduced diameter and thinner heating cable for tighter installation space." Id. pgs. 11, 26. 
Applicant respectfully submits that the Office's reading of Kochman is incorrect, resulting in an improper reasoning for modifying Horsma that would not stem from the teachings of Kochman. More specifically, Kochman teaches a heating element including a heating means in the form of an electrically conductive fiber 5 surrounded by a negative temperature coefficient (NTC) sensing layer 4, and a return conductor 6 surrounded by an insulation layer 7. Kochman, col. 8, lines 30-38. As shown in Figure 1, current leakage conductors 3 are arranged above and below the conductors 5, 6. Kochman teaches that the electrically conductive fibers "may be comprised of carbon, metal fibers, and/or textile threads coated with one or combination of the following materials: metal, carbon and/or electrically conductive ink." Kochman, col. 3, lines 30-33 (emphasis added). Thus, Kochman does not teach replacing fibers with conductive ink, as alleged by the Office, but, rather, Kochman teaches that the fiber itself may be coated with conductive ink. Accordingly, modifying the Horsma heating cable based on the teachings of Kochman would not "provide a reduced diameter and thinner heating cable for tighter installation space," as alleged by the Office, because the teachings of Kochman would only lead one skilled in the art to coat the existing conductors with conductive ink-not replace them altogether. For this reason alone, a prima facie case of obviousness cannot be established to arrive at amended claim 10 based on the combination of Horsma, Whitney, and Kochman and the claim should be allowed…”, Remark Page 3-4. 
The examiner's response: The applicant's arguments is mooted in view of the newly cited prior arts: 
	 Gale discloses an electrode (one of the copper conductors #1a, fig.1A) extending lengthwise along the core (one of the cores #1, fig.1A); and a second electrode (the other copper conductor #1a, fig.1A) extending lengthwise along the additional core (the other core #1, fig.1A).
Niibe discloses that using conductive ink as electrode [refer Niibe Col 4 line 26-28, cited: “… the electrodes 5 and 5' are printed with highly conductive paint of silver powder and the like…”].

The applicants argue: “…Second, Applicant respectfully submits that none of the references teaches a combination of a conductive material wrapped around outer surfaces of cores and conductive ink portions printed lengthwise along the cores, as specified by amended claim 10. For example, as discussed above, Horsma teaches an electrode 3 running lengthwise along a cable. The electrode 3 is not wrapped around the cable nor does Horsma mention the use of conductive ink. Further, as discussed above, Whitney teaches wrapping one or more heating elements 106 around an insulation layer, but does not teach additionally using conductive ink or applying conductive materials lengthwise. Finally, Kochman teaches using current leakage conductors 3 lengthwise along a heating element, but does not teach additionally wrapping conductive materials or printing conductive ink lengthwise along portions of cores. Accordingly, for this additional reason, the combination of Horsma, Whitney, and Kochman fails to arrive at each and every element of amended claim 10 and the claim should be allowed…”, Remark Page 4. 
The examiner's response: The applicant's arguments above are not persuasive, because:
It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Horsma discloses the conductive material (as electrode 3) running along the two cores, and Whitney discloses that the conductive material wrapping the core (refer to Whitney fig.1).
And the remaining argument “…Finally, Kochman teaches using current leakage conductors 3 lengthwise along a heating element, but does not teach additionally wrapping conductive materials or printing conductive ink lengthwise along portions of cores. …” is mooted in view of the newly cited prior arts stated in above response.

The applicants argue: “…Claim 22 stands rejected under 35 U.S.C. § 102 a beings anticipated by Horsma. Claim 22 stands further rejected under 35 U.S.C. § 103 as being obvious in view of Horsma and Whitney. The rejection of independent amended claim 22 should be withdrawn because the cited references do not disclose or suggest every claim element. 
For example, none of the references disclose or teach a heater cable having conductive foil or conductive ink in physical and electrical contact with a percentage of surfaces of first and second cores, wherein the percentage determines "a power output of the heater cable such that the heater cable has a first power output when the percentage is a first percentage and the heater cable has a second, higher power output when the percentage is a second percentage larger than the first percentage," as specified by amended claim 22. More specifically, as discussed above with respect to claim 1, neither Horsma nor Whitney teach adjusting a percentage of conductive material in physical and electrical contact with a core to change a power output of a heating cable. Thus, Applicant respectively submits that the cited references, alone or in combination, fail to teach or suggest each and every element of amended claim 22 and requests that the rejection to claim 22 be withdrawn and the claim allowed. …”, Remark Page 5. 
The examiner's response: The applicant's arguments above are mooted in view of the newly cited prior arts stated in above response.
	However, it is to further clarify how Whitney discloses the limitation “such that the heater cable has a first power output when the percentage is a first percentage and the heater cable has a second higher power output when the percentage is a second percentage larger than the first percentage”, it is further explained that Whitney disclosed the amount of resistance wire per zone would adjust the power output by changing the resistance, the more 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761